Citation Nr: 1308778	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-43 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In July 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in White River Junction, Vermont.  A copy of the transcript is of record.  During the hearing, the Veteran requested that the record be held open for 60 days, so that additional evidence could be submitted.  In September 2011, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran had exposure to loud noise (acoustic trauma) while in service.  

3.  The Veteran did not have a bilateral hearing loss disability in service. 

4.  The Veteran's current bilateral hearing loss is not related to loud noise in active service and did not manifest within one year of separation from active service.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a September 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the September 2008 letter included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private employment audiogram reports, July 2011 Board hearing transcript, and December 2008 VA audiological examination report.   The 2008 VA examination was adequate as the examiner reviewed the claims file, considered the Veteran's statements as to his in-service noise exposure and his post-service history, and provided an opinion supported by a rationale/

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385 (2012); see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Service connection can also be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Other organic diseases of the nervous system is listed as a "chronic disease" and includes sensorineural hearing loss.  See M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed, Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Bilateral Hearing Loss 

The Veteran contends that service connection is warranted for his bilateral hearing loss due to noise exposure in service. 

The evidentiary record shows a current diagnosis of bilateral hearing loss for VA purposes.  On a July 1989 private employment audiogram report, auditory threshold in the left ear was 45 decibels at the 4000 Hertz range.  See 38 C.F.R. § 3.385.  On a December 2002 private employment audiogram report, auditory threshold in the right ear was 40 decibels at the 4000 Hertz range.  Id.  Subsequent private employment audiogram reports dated August 2003, September 2004, August 2006, July 2007, and June 2008, as well as the December 2008 VA audiological examination report, show the Veteran's bilateral auditory thresholds meet the criteria for a bilateral hearing loss disability for VA purposes.  Id. 

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  On a September 2008 Application for Compensation or Pension, via a VA Form 21-526, the Veteran reported he was exposed to excessive noise during service from diesel and jet engines.  Pursuant to a July 2008 VA outpatient audiology consultation, he reported noise exposure in the military while in engine rooms of diesel boats and on an aircraft carrier under the flight deck.  At the December 2008 VA audiological examination, he also stated that no hearing protection was used.  In a February 2009 notice of disagreement, the Veteran specified that "life on a warship like the aircraft carrier . . . does involve working around loud jets, arresting gear, launching, recovering noise, sonic booms, etc."  He explained that he spent many hours standing engine room watches while stationed on a tug boat in Bermuda and his "various job responsibilities include[ed] mountain diesel fire jump, auxiliary generator, standing watch, and working on other diesel operated boats."  The Veteran also reiterated he "was never provided any ear protection for any of [his] duties while in the service."  More recently, the Veteran reiterated such contentions of in-service noise exposure at the July 2011 Board hearing.  The Veteran's DD Form 214 also reflects his military occupational specialty (MOS) was HT-4962 (hull maintenance technician).  Given, the Veteran's competency to report noise exposure, the reported noise exposure's consistency with his military duties, and the shift in bilateral auditory thresholds during service, the Board finds the Veteran had exposure to loud noise (acoustic trauma) while in service.  

In spite of the Veteran's exposure to loud noise while in service, the Board finds that the weight of the evidence demonstrates that symptoms of bilateral hearing loss were not chronic in service.  Review of the Veteran's service treatment records reveals a shift in the bilateral auditory thresholds during service.  At the August 1968 entrance examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-- 
5
LEFT
15
10
0
-- 
5

At the January 1973 separation examination, bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
20
20
15
15
15

Despite any shift in hearing acuity, these documented in-service bilateral auditory thresholds still indicated normal hearing.  See Hensley, 5 Vet. App. at 157.  As a result, such findings of a threshold shift during service are not analogous to a showing of chronic symptoms of bilateral hearing loss in service.  

At the July 2011 Board hearing, the Veteran reported he has worked with his current employer since 1976, which is approximately 3 years after separation from service.  During his employment, he undergoes ongoing hearing tests, from which the Veteran submitted such results dated from June 1984 to June 2008.  The Veteran testified that he first noticed that his hearing was starting to decrease in approximately the 1990s and when his employer mentioned that hearing tests were starting to show hearing loss.

The Veteran did not meet the criteria for a bilateral hearing loss disability for VA purposes to a compensable degree during the first year after active service.  The 1984 employment audiogram did not show hearing loss, and hearing loss meeting VA's definition was not shown until at least 1989 - many years after service.  Therefore, service connection for bilateral hearing loss, on a presumptive basis as a chronic disease, is not available in this case.  

The weight of the evidence demonstrates the Veteran's currently diagnosed bilateral hearing loss is not related to loud noise in active service.  The December 2008 VA examiner provided the following opinion:

	This Veteran was exposed to significant noise while on active duty, primarily 	from diesel engine noise and from noise under a flight deck when on an 	aircraft carrier.  He stated that no hearing protection was worn for either of 	these duties.  Occupationally, he is exposed to some noise, but he stated that 	he does include power tool use and noise from a tractor.  This Veteran said 	that he uses hearing protection when using the above described equipment.  	Comparing this Veteran's audiologic data at the time of his separation 	(January 1973) to his pre-enlistment audiologic data (August 1968), there is 	a slight overall change in his hearing in both ears at the frequencies the two 	evaluations tested in common.  Noise-induced hearing loss is most often 	reflected in a reduction of hearing in the high frequencies.  There is no 	indication from the separation evaluation results that this Veteran developed 	hearing loss in the high frequencies from his time in the military.  The shift 	in hearing appears to be an equal decrease across all the frequencies tested.  	Therefore, it is my opinion that this Veteran's high frequency sensorineural 	hearing loss is less likely as not caused by or a result of the noise exposure 	he encountered during his active service in the military.  

The VA examiner noted review of the Veteran's claims file and medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  Thus, the December 2008 VA medical opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board notes that in the February 2009 notice of disagreement, the Veteran stated his belief "that a high percentage of [his hearing issues] was caused by the excessive noise that [he] was exposed to without the hearing protection while serving in [his] duties, both on the Tug Boat and the [aircraft carrier]."  In the October 2010 substantive appeal, the Veteran reported "research indicates there is no delayed effects of hearing loss [and the] VA examiner did not feel that the small changes in thresholds on active duty were [an] indication of hearing loss damage."  He also reportedly quoted language from "Better Hearing Institute: Prevention of Noise Induction Hearing Loss."  Most recently, in a September 2011 statement, he asserts that the noise level that he was exposed to in military service stressed his ears and cilia and shortened the life of the cilia causing his hearing loss.  

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding this disorder on appeal because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his bilateral hearing loss.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed bilateral hearing loss disability for VA purposes, and his period of active service, including no competent evidence of a nexus to service.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection on a direct basis.   

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


